 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1765 
In the House of Representatives, U. S.,

December 15, 2010
 
RESOLUTION 
Supporting a negotiated solution to the Israeli-Palestinian conflict and condemning unilateral measures to declare or recognize a Palestinian state, and for other purposes. 
 
 
Whereas a true and lasting peace between Israel and the Palestinians can only be achieved through direct negotiations between the parties; 
Whereas Palestinian leaders have repeatedly threatened to declare unilaterally a Palestinian state and to seek recognition of a Palestinian state by the United Nations and other international forums; 
Whereas Palestinian leaders are reportedly pursuing a coordinated strategy of seeking recognition of a Palestinian state within the United Nations, in other international forums, and from a number of foreign governments; 
Whereas, on November 24, 2010, Mahmoud Abbas, leader of the Palestinian Authority and the Palestine Liberation Organization, wrote to the President of Brazil, requesting that the Government of Brazil recognize a Palestinian state, with the hope that such an action would encourage other countries likewise to recognize a Palestinian state; 
Whereas, on December 1, 2010, in response to Abbas’s letter, the Government of Brazil unilaterally recognized a Palestinian state; 
Whereas, on December 6, 2010, the Government of Argentina announced its decision to recognize unilaterally a Palestinian state, and the Government of Uruguay announced that it would unilaterally recognize a Palestinian state in 2011; 
Whereas, on March 11, 1999, the Senate adopted Senate Concurrent Resolution 5, and on March 16, 1999, the House of Representatives adopted House Concurrent Resolution 24, both of which resolved that any attempt to establish Palestinian statehood outside the negotiating process will invoke the strongest congressional opposition; 
Whereas, on October 20, 2010, Secretary of State Hillary Rodham Clinton stated, There is no substitute for face-to-face discussion and, ultimately, for an agreement that leads to a just and lasting peace.; 
Whereas, on November 5, 2010, United States Department of State Spokesman Mark Toner, responding to a question about the Palestinians possibly taking action to seek recognition of a Palestinian state at the United Nations, said, [T]he only way that we’re going to get a comprehensive peace is through direct negotiations, and anything that might affect those direct negotiations we feel is not helpful and not constructive; 
Whereas, on November 10, 2010, Secretary Clinton stated, we have always said and I continue to say that negotiations between the parties is the only means by which all of the outstanding claims arising out of the conflict can be resolved. . .There can be no progress until they actually come together and explore where areas of agreement are and how to narrow areas of disagreement. So we do not support unilateral steps by either party that could prejudge the outcome of such negotiations.; 
Whereas, on December 7, 2010, Assistant Secretary of State for Public Affairs Philip J. Crowley stated, We don’t think that we should be distracted from the fact that the only way to resolve the core issues within the process is through direct negotiations.; 
Whereas, on December 10, 2010, Secretary Clinton stated, “it is only a negotiated agreement between the parties that will be sustainable”; 
Whereas the Government of Israel has made clear that it would reject a Palestinian unilateral declaration of independence, has repeatedly affirmed that the conflict should be resolved through direct negotiations with the Palestinians, and has repeatedly called on the Palestinian leadership to return to direct negotiations; and  
Whereas efforts to bypass negotiations and to unilaterally declare a Palestinian state, or to appeal to the United Nations or other international forums or to foreign governments for recognition of a Palestinian state, would violate the underlying principles of the Oslo Accords, the Road Map, and other relevant Middle East peace process efforts: Now, therefore, be it 
 
That the House of Representatives— 
(1)reaffirms its strong support for a negotiated solution to the Israeli-Palestinian conflict resulting in two states, a democratic, Jewish state of Israel and a viable, democratic Palestinian state, living side-by-side in peace, security, and mutual recognition;  
(2)reaffirms its strong opposition to any attempt to establish or seek recognition of a Palestinian state outside of an agreement negotiated between Israel and the Palestinians;  
(3)urges Palestinian leaders to—  
(A)cease all efforts at circumventing the negotiation process, including efforts to gain recognition of a Palestinian state from other nations, within the United Nations, and in other international forums prior to achievement of a final agreement between Israel and the Palestinians, and calls upon foreign governments not to extend such recognition; and  
(B)resume direct negotiations with Israel immediately; 
(4)supports the Administration’s opposition to a unilateral declaration of a Palestinian state; and  
(5)calls upon the Administration to—  
(A)lead a diplomatic effort to persuade other nations to oppose a unilateral declaration of a Palestinian state and to oppose recognition of a Palestinian state by other nations, within the United Nations, and in other international forums prior to achievement of a final agreement between Israel and the Palestinians; and  
(B)affirm that the United States would deny recognition to any unilaterally declared Palestinian state and veto any resolution by the United Nations Security Council to establish or recognize a Palestinian state outside of an agreement negotiated by the two parties. 
 
Lorraine C. Miller,Clerk.
